Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2018

                                    No. 04-18-00278-CV

                                     Susan CAMMACK,
                                          Appellant

                                              v.

  THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                 Certificate Holders of SWABS 2004-2005,
                                 Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17902C
                         Honorable Susan Harris, Judge Presiding


                                       ORDER
      Appellant’s opposed fourth motion for an extension of time to file is granted.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court